Citation Nr: 0012699	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder.  

2.  Entitlement to service connection for residuals of a 
right knee fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1967.


FINDINGS OF FACT

1.  The Board denied reopening the claim for service 
connection for post traumatic stress disorder in April 1997.  

2.  Evidence submitted by the appellant since the April 1997 
Board decision, which denied reopening the claim for service 
connection for post traumatic stress disorder, is cumulative 
and redundant.


CONCLUSIONS OF LAW

1.  The April 1997 Board decision denying reopening the claim 
for service connection for post traumatic stress disorder is 
final.  38 U.S.C.A. § 7104(b) (West 1991).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been an attempt to 
question the finality of the 1997 decision of the Board.  In 
essence, it is asserted that the veteran had requested a 
hearing with the Board, but someone had tampered with the VA 
Form 9.  Our review reflects that the box marked yes for a 
hearing had been "whited out" and the box no was checked.  
However, the boxes that established the type of hearing were 
left blank.  Taken together, there is no evidence of 
tampering or a request for a hearing with the Board.  If the 
veteran had requested a hearing, he would have then checked 
the boxes for location.  Only if he had not requested a 
hearing would have the boxes been left blank.  There is no 
conflict between boxes 7A and 7B; there is no evidence of 
tampering; and no evidence of intent by the veteran to 
request a hearing with the Board.  The allegation that 
finality should not attach to the prior decision is 
meritless. 

In July 1992 the Board denied the appellant's claim of 
service connection for post traumatic stress disorder (PTSD) 
holding that he had not presented evidence of a clear 
diagnosis of PTSD and had not presented sufficient evidence 
that the claimed stressors actually occurred.  Since that 
decision the appellant submitted evidence of a diagnosis of 
PTSD.  In April 1997 the Board determined that the 
appellant's uncorroborated testimony was insufficient to 
establish the occurrence of the claimed stressors and that he 
failed to provide any details upon which any alleged 
stressors could be verified.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:  Evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

Therefore, the Board must determine if new and material 
evidence has been submitted since the 1997 Board decision.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Court 
stated that the question that must be asked is, "Is [the 
evidence] probative of each issue which was a specified basis 
for the last final disallowance?" Evans, 9 Vet. App. at 283.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); 
see also Hodge, supra.  First, VA must determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991).  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, VA must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, VA may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

Evidence submitted or associated with the claims file in 
relation to service connection for PTSD since April 1997 
consisted of VA outpatient treatment reports dated April 1995 
to February 1998, summaries of VA hospitalization dated April 
1995 to August 1997, appellant's statements in support of 
claim regarding stressors and PTSD dated April 1996 and 
October 1997, appellant's statement in support of claim 
regarding Vietnam experiences dated December 1997.  The 
appellant testified at a RO hearing in March 1998 and at a 
Board videoconference in November 1999.  

The VA outpatient treatment reports dated October April 1995 
to February 1998 provide a diagnosis of PTSD and revealed 
that the appellant was seen in the Psychological Trauma 
Recovery Program.  This evidence is cumulative since there 
had previously been a diagnosis of PTSD.

The summaries of VA hospitalizations dated April 1995 to May 
1995 are duplicative.  The Board considered this evidence in 
November 1995.  

The summaries of VA hospitalizations dated August 1995 to 
September 1995 and July 1997 to August 1997 provide a 
diagnosis of PTSD, however the stressors on which the 
diagnoses were based were incidents, which could not be 
verified.  The appellant reported seeing the aftermath of a 
bombed military police barracks with wounded MPs and at least 
one dead.  He recounted an experience in a bar and an 
argument broke out between two men in which one man shot and 
killed the other man.  In both instances the appellant 
described feeling scared.  However he did not provide dates, 
time or locations of these incidents.  The appellant did not 
state names of any of the individuals involved or whether he 
personally knew any of the individuals involved.  In another 
instance the appellant told of witnessing the rape and murder 
of a young Vietnamese girl and expressed guilt feelings about 
the incident.  

In April 1996 the appellant wrote he had proof of his 
stressors in his footlocker.  He stated that his foot locker 
was burned in a fire.  He recounted his previous statements 
regarding stressors he experienced.  

In October 1997 the appellant wrote that the military 
investigated the bar fight.  He stated that the bar fight was 
a racial incident that occurred at B.G.I. Army Complex near 
the edge of Saigon.  The appellant reported that the incident 
occurred around September 1966.  

In December 1997 the appellant stated that the bar fight 
occurred around the middle of October 1966 near an Army 
supply storage facility called BGI where frozen food was 
stored.  He reported that the location of the incident was in 
South Saigon.  The appellant indicated that Sargent Sander, a 
career soldier from Ft. Rucker, Alabama also knew about the 
bar fight.  He asserted that he witnessed the rape and death 
of a Vietnamese girl Christmas Eve 1966 in a small village 15 
to 20 miles outside of Saigon.  The appellant stated that in 
September 1966 he was a part of a three-truck convoy to 
Baracat that was fired upon.  He indicated that he was 
injured when the truck jackknifed but he did not go to sick 
call.  The appellant reported that his military installation, 
the cold storage BGI, was bombed.  He saw one dead person and 
three wounded.  

At the March 1998 RO hearing the appellant testified 
regarding the bar fight he witnessed in Vietnam where one 
American soldier killed another American soldier.  He did not 
know either soldier and could not furnish any information, 
which was capable of verification.  The appellant also 
testified that although he was never actually in combat he 
did occasionally ride in convoys and on one occasion the 
convoy was fired upon.  He bailed out of the truck and 
injured his knee.  He also reported witnessing a Vietnamese 
girl being strangled and killed by a GI.  The appellant knew 
the soldier involved but declined to give his name.  

The appellant's wife wrote, in March 1998, that the appellant 
had nightmares, angry outbursts and could not see war related 
items on television.  She indicated that he had been 
attending post traumatic stress meetings.  

At the November 1999 Board videoconference the appellant 
testified that he thought Sargent Sanders' first name was 
Larry.  He recounted his testimony from the March 1998 RO 
hearing.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The reasons for this determination are 
explained below.

The evidence submitted subsequent to the 1997 Board decision 
is cumulative of evidence previously submitted.  The Board 
denied the appellant's request to reopen his claim in 1997 
because he failed to provide any details upon which any 
alleged stressors could be verified.  The evidence submitted 
since then does not provide any further details which would 
assist in verifying the appellant's stressors.  

The service medical records do not address the appellant's 
stressors.  The VA outpatient treatment reports dated April 
1995 to February 1998 and the summaries of VA 
hospitalizations dated April 1995 to August 1997 provided a 
diagnosis of PTSD but did not provide dates, times, location 
or names of persons involved or who could attest to the 
appellant's alleged stressors.  In October 1997 the appellant 
indicated that the bar fight occurred at B.G.I. Army Complex 
near the edge of Saigon around September 1966.  In December 
1997 the appellant stated that the bar fight occurred around 
the middle of October 1966 near an Army supply storage 
facility called BGI, in South Saigon and he indicated that 
Sargent Sanders, a career soldier from Ft. Rucker, Alabama 
also knew about the bar fight.  He reported that the rape and 
death of a Vietnamese girl occurred on Christmas Eve 1966 in 
a small village 15 to 20 miles outside of Saigon and that his 
truck convoy to Baracat was fired upon in September 1966.  
This evidence is not of sufficient detail to verify the 
appellant's stressors.  This evidence does not constitute new 
and material evidence.  38 C.F.R. § 3.156(a).

At the March 1998 RO hearing the appellant described his 
stressors but did not provide any details regarding his 
stressors.  The March 1998 statement from the appellant's 
wife provided information regarding his PTSD symptoms and 
treatment but did not provide any details regarding the 
appellant's stressors.  At the November 1999 Board hearing 
the appellant testified that he thought Sargent Sanders' 
first name was Larry.  This evidence is not of sufficient 
detail to verify the appellant's stressors.  This evidence 
does not constitute new and material evidence.  38 C.F.R. 
§ 3.156(a).

The Board finds that the appellant's contentions and 
testimony are not new and material and are simply cumulative 
of evidence, which was previously of record.  The appellant 
had previously described his stressors.  His testimony and 
contentions provide no basis for reopening the claim, as he 
had previously provided such information.  

None of the additional evidence listed above is of sufficient 
detail to verify the appellant's stressors.  Thus, the prior 
evidentiary defect at the time of the 1997 Board decision has 
not been cured.  We are left with insufficient evidence upon 
which to conduct a meaningful search of records.  This fact 
was noted by the Board Member during the personal hearing.  
The Board Member specifically explored the possibility of 
additional evidence and particulars regarding the claimed 
incidents.  The veteran was invited to submit additional 
evidence.  The veteran was further informed that he was under 
an obligation to submit new and material evidence.  See, 
38 C.F.R. § 3.103 (1999).  The actions of the Board Member 
exceed any potential duty owed under 38 C.F.R. § 3.103.

Because the Board has determined that the appellant had not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for PTSD nor 
whether VA has fulfilled its duty to assist.  See Winters, 
12 Vet. App. at 206.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case.  In this respect, it is not shown that the 
appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could reopen his claim on the basis of new and material 
evidence, notwithstanding the fact that he has been provided 
opportunities to do the same.  


ORDER

The petition to reopen the claim for service connection for 
PTSD is denied.  


REMAND

The threshold question to be answered is whether the 
appellant timely entered an appeal following the November 17, 
1997 letter notifying the him that his claim for service 
connection for residuals of a right knee fracture was denied.  
If the appellant has not filed a timely appeal, then his 
appeal fails.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

On September 17, 1997 the appellant made a claim for service 
connection for residuals of a right knee fracture.  The RO 
issued a rating decision on October 30, 1997 denying service 
connection for residuals of a right knee fracture.  A letter 
notifying the appellant of the denial was mailed on November 
17, 1997.  At the March 3, 1998 RO hearing the appellant 
voiced his disagreement with the denial of service connection 
for residuals of a right knee fracture.  The RO issued a 
statement of the case with regard to this issue on September 
1, 1998.  A letter, which could be construed as a substantive 
appeal, was received on December 3, 1999.  

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202. Section 20.202 states 
specifically that "[p]roper completion and filing of a 
[s]ubstantive [a]ppeal are the last actions the appellant 
needs to take to perfect an appeal."  Ibid.  If there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal.  38 U.S.C.A. § 7105(d)(5), 7108 (West 1991).  
Here, the RO informed the appellant in the September 1, 1998, 
statement of the case that he was to perfect his appeal 
within 60 days from the date of this letter.  Thus, the 60-
day period following the issuance of the statement of the 
case expired on November 1, 1998.  The one-year period 
following the letter notifying the appellant that his claim 
was denied expired on November 17, 1998.  A letter from the 
appellant, which could be construed as a substantive appeal, 
was dated December 1, 1999.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The appellant is placed on notice 
that the Board has raised the issue of 
timeliness of his substantive appeal as 
to the issue of service connection for 
residuals of a right knee fracture.  

2.  The RO must issue a Statement of the 
Case regarding timeliness of appeal.

When his case is returned to the Board, it will address this 
issue pursuant to legislative authority, which provides that 
the Board shall make determinations as to the timeliness of a 
substantive appeal.  See 38 U.S.C.A. § 7105(d) (West 1991).  
An application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A § 7108 (West 1991).

VA imposes duties on a veteran seeking VA compensation.  If 
the appellant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
appellant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and to timely 
perfect the appeal by filing a substantive appeal following 
the issuance of a statement of the case.  See 38 C.F.R. §§ 
20.201, 20.202, 20.302(a), (b)(1999).  As to the first step 
of initiating appellate review, the appellant is to submit a 
notice of disagreement within one year from the date that the 
agency mails notice of the determination to the appellant.  
See 38 C.F.R. § 20.302(a).  After the preparation and mailing 
of the statement of the case, the appellant then has the 
burden to submit a timely substantive appeal.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing the notification of 
the determination being appealed, whichever period ends 
later. 38 C.F.R. § 20.302(b).

You should know the following about the requirements for 
substantive appeals:

If the Statement of the Case and any prior Supplemental 
Statements of the Case addressed several issues, the 
Substantive Appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  38 C.F.R. § 
20.202 (1999).

This remand is your notice of the Board's intent to consider 
the timeliness of the substantive appeal as to the issue of 
service connection for residuals of a right knee fracture.  
You and your representative have 60 days from the date this 
letter was mailed to present written argument or to request a 
hearing to present oral argument on the question of 
timeliness and adequacy of the appeal.

If you and your representative have no argument to submit and 
do not want to request a hearing, you and your representative 
may waive the 60-day period for response by stating such in 
writing and sending it to the RO.  Otherwise, if VA does not 
hear from you and your representative by the end of that 
period, it will assume that you and your representative have 
no argument to submit and do not want to request a hearing, 
and the Board will proceed with the appeal when your case is 
returned to the Board.  You and your representative will 
receive a copy of the Board's decision.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

